             Case 5:19-cv-00927-OLG Document 7 Filed 08/23/19 Page 1 of 6



                                                                                   FILED
                       IN THE UNITED STATES DISTRICT COURT
                                                                                      AUG 2 3 2019
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION       CLERK,                     U.S.   DISTRICT
                                                                                                   COURT
                                                                                               CTQF EXAS

MALIBU MEDIA, LLC,                               §

        Plaint ff                                                                              U
V.                                               §     Civil Action No. SA-19-CV-927-OLG
                                                 §
JOHN DOE,                                        §
                                                 §
        Defendant.                               §


                                              I) 1 0

       On this date, the Court considered Plaintiff Malibu Media, LLC's Motion for Leave to

Serve a Third Party Subpoena Prior to a Rule 26(f) Conference (docket no. 5) (the "Motion").

Having reviewed the Motion and the materials provided, the Court finds that Plaintiffs Motion

should be granted.

                                        BACKGROUND

       Plaintiff Malibu Media ("Plaintiff') makes adult films, viewable with a subscription to

Plaintiffs website. Plaintiff alleges its films are frequently infringed upon by free distribution on

the BitTorrent network. As part of an effort to stop this alleged infringement, this case is one of

many copyright-infringement cases brought by Plaintiff Malibu Media against John Doe

defendants. Plaintiff alleges Defendant John Doe, identified only by an Internet Protocol ("IP")

address, has been recorded infringing Plaintiffs content through the BitTorrent protocol. Here,

Plaintiff seeks leave to serve limited discovery on Defendant's internet service provider ("ISP").

Plaintiffs proposed Rule 45 subpoena would request that the ISP provide the name and address

of the subscriber assigned the IP address, so that Plaintiff may effectuate service and proceed

with the lawsuit.


                                                  1
             Case 5:19-cv-00927-OLG Document 7 Filed 08/23/19 Page 2 of 6




                                          DISCUSSION
  I.   Legal Standard

       Although a party generally "may not seek discovery from any source before the parties

have conferred as required by Rule 26(f)," the Court can authorize expedited discovery. Fed. R.

Civ. P. 26(d)(1). The Federal Rules do not provide a standard for determining whether expedited

discovery should be ordered, nor has the Fifth Circuit specifically stated one, but many district

courts in the Fifth Circuit apply a multi-factor "good cause" standard. See, e.g., Accruent, LLC v.

Short, No. 1:17-CV-858-RP, 2017 WL 8811606, at *1 (W.D. Tex. Nov. 8, 2017); Greenthal               v.


Joyce, No. 4:16CV-41, 2016 WL 362312, at *1 (S.D. Tex. Jan. 29, 2016) (collecting cases).

       "In order to seek a subpoena for identifying information of users, courts have weighed

several factors to balance the need for disclosure against First Amendment interests." Well Go

USA, Inc. v. Unknown    Participants, No. 4:12-cv-00963, 2012 WL 4387420, at        *1 (S.D. Tex.


Sept. 25, 2012). "These factors include: (1) a concrete showing of a prima facie claim of

actionable harm by the plaintiff; (2) specificity of the discovery request; (3) the absence of

alternative means to obtain the subpoenaed information; (4) a central need for the subpoenaed

information to advance the claim; and (5) the user's expectation of privacy." Id.

 II.   Analysis

       This Court, in line with many other courts, finds Plaintiff satisfies the good cause

standard. See, e.g., Malibu Media, LLC v. Doe, No. 15 Civ. 4381(JFK), 2015 WL 4923114, at *1

(S.D.N.Y. Aug. 18, 2015) (collecting cases) ("This is well-worn territory for Malibu and similar

plaintiffs alleging copyright infringement of erotic movies by John Doe defendants.   . . .   As these

other courts have concluded in analogous situations, Plaintiff has satisfied the 'flexible standard

of reasonableness and good cause,' and therefore will be allowed to subpoena [the ISP].");



                                                2
                Case 5:19-cv-00927-OLG Document 7 Filed 08/23/19 Page 3 of 6




Malibu Media, LLC v. Doe, No. 3:18-CV-1510 (CSH), 2018 WL 5729735, at *5 (D. Conn. Nov.

2, 2018) (collecting cases).

         First, "[tb establish a prima facie case of copyright infringement, a copyright owner must

prove '(1) ownership of a valid copyright, and (2) copying [by the defendant] of constituent

elements of the work that are original." Gen. Universal Sys., Inc.        v.   Lee, 379 F.3d 131, 141(5th

Cir. 2004) (quoting Feist Publications, Inc.     v.   Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)).

         Here, Plaintiff alleges it is the owner of the adult films at issue; by using BitTorrent,

Defendant allegedly copied and distributed the constituent elements of each of the original works

covered by Plaintiff's copyrights; and Plaintiff did not authorize this distribution. See docket no.

5   pp. 10-14. Plaintiff provides the IP address from which the films were accessed and the date

and time of the infringement. Thus, Plaintiff has stated a prime facie case. See Malibu Media,

LLC v. John Does 1-11, No. 12 Civ. 3810(ER), 2013 WL 3732839, at *5 (S.D.N.Y. July 16,

2013) ("Plaintiff has made a concrete, prima facie case of copyright infringement by alleging

ownership of the registered copyright and alleging unlawful downloading, copying, and

distribution of this work by specifying the type of technology used, the IP address from which

the file was accessed and shared, and the date and time of the infringement.").

         Second, the subpoena meets the specificity factor, as it requests the "name and address of

the subscriber to the ISP account that was assigned the subject IP address during the period of

recorded infringement." Docket no.        5   p. 14. Thus, the subpoena seeks only that which "is

necessary to enable Plaintiff to effectuate service on a proper Defendant and proceed with this

lawsuit." Id.

        Third, Plaintiff has no other means of identifying Defendant, known only by his or her IP

address. See Malibu Media, LLC.      v.   Doe, No. 15 Civ. 1834(JGK), 2015 WL 4403407, at *2
              Case 5:19-cv-00927-OLG Document 7 Filed 08/23/19 Page 4 of 6




(S.D.N.Y. July 20, 2015) ("Because the use of BitTorrent is wholly anonymous with the mere

exception that the user must reveal the user's IP address, subpoenaing the ISP, which can use its

subscriber logs to connect the identity of one subscriber and a particular IP address, is the only

means to obtain identifying information under these circumstances.").

       Fourth, Plaintiff has shown that the identifying information is centrally needed, because it

cannot advance its infringement claim without the ability to serve process.

       Finally, Plaintiff's interest in Defendant's identity outweighs Defendant's interest in

anonymity. Courts have "held that ISP subscribers have a minimal expectation of privacy in the

sharing of copyrighted material." Malibu Media, LLC, 2013 WL 3732839, at *6 (citing Arista

Records LLC v. Doe 3, 604 F.3d 110, 118 (2d Cir. 2010) ("[Tb the extent that anonymity is used

to mask copyright infringement or to facilitate such infringement by other persons, it is

unprotected by the First Amendment.")).

       Thus, all "good cause" factors weigh in favor of Plaintiff's subpoena.

III.   Additional Conditions and Limitations

       "Normally, the Court would stop there. But courts.   . .   have expressed concern, implicitly

acknowledged by Plaintiff, that disclosure of a defendant's name or other identifying information

in cases involving infringement of adult films could lead to abusive litigation through coercion."

Malibu Media, LLC, 2015 WL 4923114, at *1. "Courts, aware of this potential for unfairness,

have fashioned appropriate protective orders to preserve Plaintiff's and Defendant's right to

litigate (or settle) the claims free from coercion." Id. at *2. The Court believes that it is

appropriate to do so in this case as well.

       Accordingly, Plaintiff's ex parte Motion will be granted to the following extent and with

the following conditions and limits:



                                                4
              Case 5:19-cv-00927-OLG Document 7 Filed 08/23/19 Page 5 of 6




       1.   Plaintiff may serve the ISP with a Rule 45 subpoena commanding the TSP to provide

Plaintiff with the true name and address of the subscriber of the ISP whp was assigned the

indicated IP address, as set forth in Exhibit A to the Complaint.

       2. Plaintiff shall attach to any such subpoena a copy of this Order.

       3.   Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

service provider that is identified in response to a subpoena as a provider of Internet services to

the subscriber of the ISP account.

       4. If the ISP qualifies as a "cable operator," as defined by 47 U.S.C.           §   522(5), it shall

comply with 47 U.S.C.    §   551(c)(2)(B) by sending a copy of this Order to the subscriber. Section

551 (c)(2)(B) states in relevant part: "A cable operator may disclose such [personally identifying]

information if the disclosure   is.   . .   made pursuant to a court order authorizing such disclosure, if

the subscriber is notified of such order by the person to whom the order is directed."

       5.   Plaintiff may only use the information disclosed in response to a Rule 45 subpoena

served on the ISP for the purpose of protecting and enforcing Plaintiffs rights, as set forth in its

Complaint.

       6. Plaintiff may subpoena an ISP only to obtain the name and address           of the subscriber of

the ISP account, but not any e-mail addresses or telephone numbers.

       7. The ISP must comply with the subpoena by serving the subscriber             of the ISP account
with copies of the subpoena and this Order within 60 days after receiving the subpoena from

Plaintiff. The ISP may use reasonable means of service, including written notice sent to the last

known address using either first-class mail or overnight service.

       8. Within 60 days after receiving a copy         of the subpoena and this Order, the subscriber of

the ISP account may file any motion with this Court to quash the subpoena or to proceed



                                                        5
                 Case 5:19-cv-00927-OLG Document 7 Filed 08/23/19 Page 6 of 6




anonymously. The ISP may not turn over any information to Plaintiff until this 60-day period

expires. If the subscriber of the ISP account files a motion to quash or modify the subpoena, the

ISP may not turn over any identifying information to Plaintiff until this Court rules on such

motion. If the subscriber of the ISP account moves to quash or proceed anonymously, he or she

must immediately notify the ISP so that the ISP is on notice not to release any information until

the Court rules on such motions.

       9.    If the 60-day period lapses without the subscriber of the ISP account contesting the

subpoena, the ISP will have 14 days to produce the subpoenaed information to Plaintiff.

       10. Plaintiff must serve the subscriber of the ISP account with copies    of all materials and

information obtained about him or her.

       11. Upon receipt     of the subpoena, the ISP must preserve all subpoenaed information

pending the resolution of any timely filed motion to quash.

       12.   Plaintiff may not solicit settlement of this case prior to service of the Complaint upon

Defendant. Plaintiff has consented to this condition with the understanding that defendants in

such infringement cases may feel coerced to settle to avoid a risk of public embarrassment. See

docket no.   5   p. 7.

                                  CONCLUSION AND ORDER

       For the reasons set forth above, and subject to the foregoing conditions, Plaintiff's

Motion for Leave to Serve a Third Party Subpoena (docket no. 5) is GRANTED.

       It is so ORDERED.

       SIGNED this 2         day of August, 2019



                                                       ORLANDO L. GARCIA
                                               CHIEF UNITED STATES DISTRICT JUDGE


                                                   ri
